DETAILED ACTION
Applicant’s argument filed in reply on 11/29/2021 were received and fully considered. Claims 1, 17 and 18 were amended in a manner that places the application in condition for allowance. Therefore, claims 1 - 18 are allowed. Please see below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior-filed applications (provisional application No. 62/923342 Filed on 10/18/2019) are acknowledged. 

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on 1/18/2022  have been considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Amended claim 1, is recited here for reference and discussion only: “A method comprising, by one or more computing systems: receiving, from a client system associated with a first user, a first audio input; generating a plurality of transcriptions 
The closest teaching(s) to the currently claimed invention were the references applied in the previous office actions with specific regard to the closest prior art of record of Mathias (US20190325873A1), Gilbert (US20120084086A1), Endo (US7228275B1), and Jacobson (US20200202845A1).
Mathias teaches Par. 0027:” The client device 102 may include a speaker or other audio output component for presenting or facilitating presentation of audio content. In 
Gilbert teaches Par. 0037:” Next, the machine-learning algorithm 300 of FIG. 3 selects speech recognition candidates from segments of the speech recognition outputs 312a, 
Endo teaches Col. 5, lines 52 – 64:”For example, one speech recognizer 202 may output its speech recognition result as “I want to turn on the television” with a confidence score of 70. In another embodiment, the speech recognizers 202, 204, 206 may output their results in the form of slot-value pairs. For example, one speech recognizer 204 may output its speech recognition result as slot-value pairs, such as <device=“television”: confidence score=80>and <action=“on”: confidence score=60>. In the context of the speech recognition results output from the speech recognizers used in the speech recognition system of the present invention, the term “speech text” includes speech recognition results in the form of slot-value pairs.
Jacobson teaches Par. 0012:” In accordance with further aspects of the present disclosure, a natural language processing system includes: an automated speech recognizer configured to generate a plurality of text transcriptions from an utterance; a natural language understanding system configured to receive the plurality of text transcriptions and provide a plurality of slot-intent models as output, wherein each slot-intent model includes an intent and one or more slots having key-value pairs; and a fulfillment manager configured to receive the plurality of slot-intent models and start a service based thereon, wherein the fulfillment manager includes: a fulfillment strategy data store that stores a plurality of fulfillment strategies, wherein each fulfillment strategy of the plurality of fulfillment strategies describes rules for starting a service; a strategy selector configured to select one or more selected fulfillment strategies from the plurality of fulfillment strategies based on a given slot-intent model; and an arbitrator configured to receive a plurality of selected fulfillment strategies and choose 
However, Mathias, Gilbert, Endo, and Jacobson individually or in combination do not teach specific limitations such as determine a selection strategy out of a plurality of selection strategies to select one or more combination of intents and slots based on a predetermined order of selection strategies, wherein a first selection strategy of the predetermined order of selection strategies uses an ontology to map the one or more combinations of intents and slots to a respective ASR engine, and wherein a second selection strategy of the predetermined order of selection strategies is used in response to the first selection strategy failing to map the one or more combinations of intents and slots to the respective ASR engine. While Mathias, Gilbert, Endo, and Jacobson teach some aspect of the current claim as cited above, but they do not teach  Therefore claim 1 is allowed.
Independent claims 17, and 18 are mirrored claims and recite the same limitations as claim 1.  Consequently, claims 17 and 18 are allowable for same reason as claim 1.
Similarly, dependent claims 2 – 16 further limit allowable independent claims 1, and thus said claims are found allowable over the prior art of record by virtue of their dependency. As such claims 1 – 18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. Kennewick et al. (US20040193420) teach one or more users making queries or commands in multiple domains. Through this integrated approach, a complete speech-based natural language query and response environment can be created, and creates, stores and uses extensive personal profile information for each user, thereby improving the reliability of determining the context and presenting the expected results for a particular question or command. It further organize domain specific behavior and information into agents that are distributable or updateable over a wide area network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2656     
/HUYEN X VO/Primary Examiner, Art Unit 2656